—Appeal by a public official, as limited by his brief, from stated portions of an order of the County Court, Rockland County (Nelson, J.), dated November 3, 1993, which, inter alia, accepted the Report of the Grand Jury of Rockland County for the Seventh Term (July 1993), pursuant to CPL 190.85 (2).
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the appellant’s contention, the County Court properly accepted the Grand Jury’s Report pursuant to CPL 190.85 (2) since the Grand Jury minutes established, by a preponderance of the evidence, that there was reasonable cause to believe that the appellant had engaged in several acts of misconduct in contravention of the Town of Stony Point Code of Ethics. Sullivan, J. P., Miller, Thompson and Ritter, JJ., concur.